Case 1:19-cv-03377-LAP Document 89 Filed 11/06/19 Page 1 of 1

USDC SDNY
DOCUMENT |
ELECTRONICALLY FILED
pOoc #:

   
 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

  

 

 

 

rE a EIT
ATE FILED: ||- 6-141
VIRGINIA L. GIUFFRE, 1P ee
Plaintiff, ;
19 Civ. 3377 (LAP)
“against-
ORDER
ALAN DERSHOWITZ,
Defendant.

 

 

LORETTA A. PRESKA, Senior United States District Judge:
The Court has conferred with counsel for both parties. The
currently scheduled conference will remain on December 2, 2019
at 9:00 AM.

SO ORDERED.

Dated: New York, New York
November 6, 2019

   
     

LORETTA A. PRES
Senior United States District Judge

  

 

 

 
